DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 3, 2020 has been entered.  Amendment of claim 5 is acknowledged.  Claims 23 and 27 are withdrawn pursuant to Applicants' election filed on January 23, 2020. Claims 28-30 have been newly added. Claims 1-22, 24-26 and 28-30 are currently under consideration in this application.
The rejection of claim 5 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant's claim amendment.

Claim Objections
Claims 5, 28 and 30 are objected to because of the following informalities:  
Claim 5 contains extraneous words. Examiner suggests amending lines 1-2 of claim 5 to: The method of claim 1, wherein the analyte is selected from the group consisting of.  In lines 3 and 4, the abbreviations, PCP and THC, should be presented in fully expanded form.  	 
The method preamble in claim 28 should be amended to "The method of claim 1 step a,".
The method preamble in claim 30 should be amended to "The method of claim 25 step a,".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(Prior Rejection – Maintained and Extended to New Claims 28-30) Claims 1-22, 24-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. US20160312208 in view of Lin et al. US20060046273 (Cited on the IDS submitted 01/23/2020).
Regarding claims 1-4, 9, 24, 25 and 26, Zheng teaches a method of detecting an analyte in a sample comprising the steps of combining in a liquid medium: (a) said sample, (b) a composition comprising glucose-6-phosphate dehydrogenase (G6PDH) wherein a specific binding pair member is conjugated to G6PDH, (c) an antibody capable of binding the specific binding pair member, and (e) a substrate for said G6PDH; and (ii) determining the enzymatic activity of said G6PDH in said medium (Zheng claim 14). Zheng teaches the sample source as hair [a keratinized structure sample, as recited in claim 26].  In paragraph [0042], Zheng teaches the method is capable of detecting the presence or absence of analyte in a sample suspected of containing the analyte. Zheng suggests covalent linkage between the analyte and G6PDH (para. [0019]-[0020]). 

However, Lin teaches a method of method for determining the amount of an analyte in a sample comprising the steps of: (I) combining in an aqueous medium: (a) an enzyme-analyte conjugate comprising glucose-6-phosphate dehydrogenase (G6PDH) covalently linked to an analyte;  (b) an antibody reactive to the analyte; (c) a sample suspected of containing the analyte; (d) an enzyme substrate for G6PDH; and (e) a co-enzyme for G6PDH; and (II) detecting a change in enzymatic activity of the enzyme-analyte conjugate due to competitive binding of the antibody bound to the analyte of the enzyme-analyte conjugate and the analyte in the sample (Lin claim 10).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Zheng by combining in an aqueous medium and a co-enzyme specific to G6PDH.  One would be motivated to do so because Lin teaches that after the conjugation, the enzyme-analyte conjugate may be purified with aqueous solutions (para. [0125]) and determination of enzymatic activity is dependent on a co-enzyme for G6PDH (para. [0084]). One would have a reasonable expectation of success because aqueous mediums are well-known liquid mediums and Zheng acknowledges the use of NAD+ (para. [0003]) which Lin teaches is a co-enzyme for G6PDH (para. [0062]).    
claim 5,  Zheng teaches the first and second specific binding pair members are selected from the group consisting of opium, opioid analgesics, amphetamines, cocaine, methadone, alkaloids, catecholamines, methylendioxyamphetamines (MDMA, MDA, and MDEA, etc.), PCP, propoxyphene, methaqualone, barbiturates, benzodiazepines, tricyclic antidepressants, tranquilizers, tetrahydrocannabinol, LSD, ketamine, GHB, and other drugs of abuse, including amino acids, hormones, and steroids, buprenorphine, norbuprenorphine, and analogs, metabolites (para. [0018]) and antibodies specific for each (Zheng claim 14).
Regarding claim 6, Lin suggests methods comprising the use of labeled antibodies which are well-known in the art (para. [0005]).
Regarding claims 7 and 8, Zheng teaches a method wherein the glucose-6-phosphate dehydrogenase may be obtained either from natural sources or prepared by recombinant methods.
Regarding claim 10, Zheng teaches a method wherein the measuring the amount of an analyte comprises quantitative, semiquantitative, and qualitative methods as well as all other methods for determining analyte.
Regarding claims 11 and 12, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Here, Zheng teaches reagents comprising 0-1000 ng/mL or 0-1 µg/mL of Amphetamines, Methamphetamines, Ecstasy (MDMA), 
Regarding claims 13-15, Lin teaches a method wherein the temperatures are in the range of about 4° C. to 50° C., more usually in the range of about 10° C. to 40° C., preferably in the range of 20° C. to 40° C., more preferably in the range of 30° C. to 40° C., most preferably at 37° C (para. [0190]).
Regarding claims 16 and 17, Lin teaches a method wherein the pH for the assay will usually be in the range of between 4.0 and 11.0, more usually between 5.0 and 10.0, preferably in the range of between 6.0 and 9.0, more preferably between 7.0 and 8.5 (para. [0189]).
Regarding claims 18 and 19, Lin teaches a method wherein the aqueous medium may contain less than about 20 weight percent, preferably less than 10 weight percent of polar solvents, including DMF (para. [0188]).
Regarding claims 20-22, Zheng teaches analytes of interest include, but are not limited to drugs, metabolites, pesticides, pollutants, and the like. Included among drugs of interest are the alkaloids. Among the alkaloids are morphine alkaloids, which includes morphine, codeine, heroin, dextroamphetamine, their derivatives and metabolites; cocaine alkaloids, which include cocaine and benzoyl ecgonine, their derivatives and metabolites, ergot alkaloids, which include the diethylamide of lysergic acid; steroid alkaloids; iminazoyl alkaloids; quinazoline alkaloids, isoquinoline alkaloids; quinoline alkaloids, which include quinine and quinidine; diterpene alkaloids, their derivatives and metabolites. Analytes of particular interest include opium, opioid analgesics, 
Regarding claims 28 and 30, Zheng teaches the sample (hair) can be prepared in any convenient medium which does not interfere with the assay (para. [0038]) and buffers will normally be present in the assay medium (para. [0054]). 
Regarding claim 29, Lin discloses the sample may not be suitable for direct use as a specimen for analysis and pretreatment may include dilution with a buffer. With respect to pretreatment, important aspects are considered for immunoassay performance and accuracy including the buffer composition (para. [0159]). Illustrative buffers include phosphate (para. [0165]).

Response to Arguments
Applicant's arguments filed 6/3/2020 have been fully considered but they are not persuasive. Applicant traverses the 103 rejection of all claims over Zheng (US20160312208A1) in view of Lin (US20060046273A1) by arguing there is no reasonable expectation of success for developing a homogenous enzyme immunoassay for hair, because the assays in the cited references are based on oral fluid samples and analytes detected in hair are lower than those of oral fluid.  As detailed in the rejection, Zheng teaches the sample may be a hair and the method for . 
Applicant further argues there is no reasonable expectation of success by stating there are technical problems unique to hair samples that impact sensitivity, such as presence of confounding substances and the nature of solid hair matrix, and differences between aqueous mediums derived from different starting materials make translatability between assay types unpredictable. Applicant's arguments regarding low concentrations due to confounding substances and low sample input appear to be based on the concept that the rejection only relies on teachings for oral fluid samples. While both Zheng and Lin do teach oral fluid samples, Zheng also teaches the sample may be a hair.  In Applicant's argument over differences in aqueous mediums affecting translation between assay types, Applicant points to Lin [13] and [14], specifically "the low cutoff concentrations of analyte in oral fluid make it impossible to simply apply methods used for urine testing to oral fluid specimen" and concludes it contradicts the rejection that one of skill in the art, in view of Zheng and Lin, would have a reasonable 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hill et al. WO2015031676A2, Lin et al. US20030224373 and Hill et al. US20140004534A1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657